UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1108


NELSON L. BRUCE,

                    Plaintiff - Appellant,

             v.

BANK OF AMERICA, N.A., a/k/a Bank of America; CARRINGTON
MORTGAGE SERVICES LLC; EXPERIAN INFORMATION SOLUTIONS,
INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:20-cv-03778-BHH)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nelson L. Bruce, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nelson L. Bruce appeals the district court’s order dismissing his civil complaint

without prejudice under 28 U.S.C. § 1915(e)(2)(B). The district court referred this case to

a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).            The magistrate judge

recommended that the complaint be dismissed and advised Bruce that failure to file timely,

specific objections to this recommendation could waive appellate review of a district court

order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Bruce has waived appellate review by

failing to file objections to the magistrate judge’s recommendation after receiving proper

notice. In addition, we discern no abuse of discretion in the district court’s decision to

deny Bruce’s motion to extend the deadline for filing objections. See Carefirst of Md., Inc.

v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003) (providing standard

of review).

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED



                                             2